

115 HR 1382 IH: Give Our Fishermen Immediate Snapper Help Act
U.S. House of Representatives
2017-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1382IN THE HOUSE OF REPRESENTATIVESMarch 7, 2017Mr. Weber of Texas (for himself, Mr. Austin Scott of Georgia, and Mr. Byrne) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish requirements and restrictions for the commercial, charter, and recreational red
			 snapper fishing seasons in the Gulf of Mexico for the 2017 and 2018
			 fishing seasons, and for other purposes.
	
 1.Short titleThis Act may be cited as the Give Our Fishermen Immediate Snapper Help Act or the GOFISH Act. 2.Red snapper fishing seasons in the Gulf of Mexico (a)In generalNotwithstanding any provision of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1531 et seq.), any fishery management plan under that Act, or any other Federal law, for each of the 2017 fishing season and 2018 fishing season—
 (1)the red snapper fishing season for the recreational fishing sector in the Gulf of Mexico— (A)shall be 62 consecutive days in duration; and
 (B)shall begin on July 1; (2)the allocation of red snapper, and the duration of the red snapper fishing season, for the commercial fishing sector in the Gulf of Mexico shall be the same as the allocation and duration, respectively, that applied to such sector for the 2016 fishing season;
 (3)the allocation of red snapper, and the duration of the red snapper fishing season, for the charter fishing sector in the Gulf of Mexico may not be less than the allocation and duration that applied to such sector for the 2016 fishing season; and
 (4)the red snapper catch limit and size limit for each such sector shall be no less than the catch limit and size limit, respectively, that applied to such sector for the 2016 fishing season.
 (b)Proposed ruleThe Secretary of Commerce shall issue a proposed rule to implement subsection (a) for the 2017 fishing season and 2018 fishing season, respectively.
			